Name: Commission Regulation (EEC) No 2994/90 of 17 October 1990 amending Regulation (EEC) No 1207/90 as regards certain coefficients to be applied for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10. 90 Official Journal of the European Communities No L 286/5 COMMISSION REGULATION (EEC) No 2994/90 of 17 October 1990 amending Regulation (EEC) No 1207/90 as regards certain coefficients to be applied for milk products Committee for Milk and Milk Products and the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 2931 /90 (4), fixes the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application ; Whereas Commission Regulation (EEC) No 2870/90 0 provides for an increase, with effect from 5 October 1990, of the aid granted for skimmed-milk powder as laid down in Commission Regulation (EEC) No 1634/85 (^ as last amended by Regulation (EEC) No 2870/90 Q ; whereas the refunds for products falling within CN code 2309 should therefore be adjusted from the above date ; whereas the coefficients applied to these products should be adapted accordingly ; Whereass the measures provided for in this Regulation are in accordance with the opinions of the Management HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . In Part 1 of Annex I, the amount opposite CN code 2309 is replaced by that set out in Annex I hereto, 2. In Part 5 of Annex I, the amounts opposite CN codes 0402 10 19, 0402 21 17, 0403 90 11 , , 0403 90 13 and 2309 are replaced by those set out in Annex I hereto, 3. In the Appendix to Annex I (additional codes), Tables 04-3, 04-5 and 04-6 are replaced by the tables in Annex II hereto. Article 2 This Regulation shall enter into force on 22 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 122, 14. 5. 1990, p. 1 . if) OJ No L 280, 11 . 10 . 1990, p. 1 . 0 OJ No L 275, 5. 10 . 1990, p. 19 . (6) OJ No L 158, 18 . 6. 1985, p. 7. O OJ No L 275, 5. 10 . 1990, p. 19 . No L 286/6 Official Journal of the European Communities 18 . 10 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF - Dr £ IrlDM F1 Pta £ Esc  1 000 kg  2309 10 11 2309 10 13 57,70  697,02 1 394,04 2,561 5,121 2309 10 31 2309 10 33 02 02 08 08 08 08 08 08 08 08 08 08 08 08 03 03 09 09 09 09 09 09 09 09 09 09 09 09 04 04 10 10 10 10 10 10 10 10 10 10 10 10 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 0 (3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (3) (3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (3) (3) (2)(3) (2)(3) (2)(3) (2)(3) 00 (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) (2)(3) 60,4 5 492,3 10 984,6 9 590,6 19 181,2 60,4 5 552,7 1 1 045,0 60,4 9 651,0 19 241,6 191,2 5 492,3 10 984,6 9 590,6 19 181,2 191,2 5 683,5 11 175,8 191.2 9 781,8 19 372,4 377.3 5 492,3 10 984,6 9 590,6 19 181,2 377,3 5 869,6 11 361,9 377,3 9 967,9 19 558,5 1 217,13 4,471 2 434,25 8,942 57,70  754.72 2,561 1 451,74 5,121 57,70  1 274,83 4,471 2 491,95 8,942 182.73  697,02 2,561 1 394,04 5,121 1 217,13 4,471 2 434,25 8,942 182,73  879,75 2,561 1 576,77 5,121 182,73  1 399,86 4,471 2 616,98 8,942 360,65  697,02 2,561 1 394,04 5,121 1 217,13 4,471 2 434,25 8,942 360,65,  1 057,67 2,561 1 754,69 5,121 360,65  1 577,78 4,471 2 794,90 8,942 2309 10 51 2309 10 53 18 . 10 . 90 Official Journal of the European Communities No L 286/7 Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl pa £ Esc 1 000 kg 2309 90 31 05 05 2309 90 33 11 11 11 11 11 11 11 11 11 11 11 11 2309 90 41 2309 90 43 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 7549 7672 7 £73 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 0 (3) 00 00 00 00 00 00 00 00 00 00 00 00 0 0 00 00 00 00 00 00 00 00 00 00 00 00 0 0 00 00 00 00 00 00 00 00 00 00 00 00 57,70  697,02 2,561 1 394,04 5,121 1 217,13 4,471 2 434,25 8,942 57,70  754.72 2,561 1 451,74 5,121 57,70  1 274,83 4,471 2 491,95 8,942 182.73  697,02 2,561 1 394,04 5,121 1 217,13 4,471 2 434,25 8,942 182,73  879,75 2,561 1 576,77 5,121 182,73  1 399,86 4,471 2 616,98 8,942 360,65  697,02 2,561 1 394,04 5,121 1 217,13 4,471 2 434,25 8,942 360,65  1 057,67 2,561 1 754,69 5,121 360,65  1 577,78 4,471 2 794,90 8,942 60,4 5 492,3 10 984,6 9 590,6 19 181,2 60,4 5 552,7 11 045,0 60,4 9 651,0 19 241,6 191,2 5 492,3 10 984,6 9 590,6 19 181,2 191,2 5 683,5 11 175,8 191.2 9 781,8 19 372,4 377.3 5 492,3 10 984,6 9 590,6 19 181,2 377,3 5 869,6 11 361,9 377,3 9 967,9 19 558,5 06 06 12 12 12 12 12 12 12 12 12 12 12 12 07 07 13 13 13 13 13 13 13 13 13 13 13 13 2309 90 51 2309 90 53 No L 286/8 Official Journal of ' the European Communities 18 . 10. 90 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or casdnate. (?) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constitutents broken down by the combined nomenclature code. 18 . 10 . 90 Official Journal of the European Communities No L 286/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative CN code PortugalUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Esc 100 kg  1,3280402 10 19 0402 21 17 0403 90 11 0403 90 13 2309 10 15 2309 10 19 \\ Positive Table Additional code Notes Germany DM Nether ­ lands F1 Spain Pta 03 7059 \ 03 7074 II 361,14 03 7079 I 743,09 06 7098 II  06 7099 II 361,14 06 7114 a + c 05 7093 \  05 7094 IIl 361,14 05 7097 II\ 743,09 06 7098 I  06 7099 \\ 361,14 06 7114 li\ a + c 14 7553 69,70 14 7554 139,40 14 7555 Il 209,11 14 7556 261,38 14 7557 Il 292,75 14 7558 ' 313,66 14 7579 li 121,71 , 14 7580 Il 243,43 14 7581 365,14 14 7582 \\ 456,42 14 7583 511,19 14 7584 \ 547,71 14 7885 Il  14 7553 69,70 14 7554 Il 139,40 14 7555 \ 209,11 14 7556 IlI 261,38 14 7557 292,75 14 7558 313,66 14 7579 I-Il 121,71 14 7580 243,43 14 7581 Il 365,14 14 7582 Ill 456,42 14 7583 L 511,19 W 7584 Il 547,71 14 7885 \  2 848,4 4 795,3 2 848,4 a + c 2 848,4 4 795,3 2 848,4 a+c 549,2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959.1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 549.2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959,1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 2,236 1,328 a + c 1,328 2,236 1,328 a + c 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 No L 286/10 Official Journal of the European Communities 18 . 10. 90 Negative CN code United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  2309 10 39 2309 10 59 Table Additional code Notes Positive Germany DM Nether ­ lands F1 Spain Pta 14 7553 69,70 14 7554 l 139,40 14 7555 209,11 14 7556 II 261,38 14 7557 292,75 14 7558 313,66 14 7579 II 121,71 14 7580 II 243,43 14 7581 II 365,14 14 7582 II 456,42 14 7583 II 511,19 14 7584 II 547,71 14 7885 II\  14 7553 69,70 14 7554 || 139,40 14 7555 II 209,1 1 14 7556 261,38 14 7557 II 292,75 14 7558 II 313,66 14 7579 121,71 14 7580 Il 243,43 14 7581 II 365,14 14 7582 II 456,42 14 7583 511,19 14 7584 li 547,71 14 7885 II  14 7553 II 69,70 14 7554 \ 139,40 14 7555 209,1 1 14 7556 I 261,38 14 7557 I 292,75 14 7558 Il 313,66 14 7579 121,71 14 7580 II 243,43 14 7581 365,14 14 7582 II 456,42 14 7583 511,19 14 7584 547,71 14 7885  0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 549,2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959.1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 549.2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959.1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 549.2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959,1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 2309 10 70 18 . 10 . 90 Official Journal of the European Communities No L 286/11 Negative CN code United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £ Bsc 100 kg 2309 90 35 2309 90 39 2309 90 49 Table Additional code Notes Positive Germany DM Nether ­ lands Fl Spain Pta 14 7553 \ 69,70 14 7554 l 139,40 14 7555 l 209,11 14 7556 l 261,38 14 7557 l 292,75 14 7558 l \ 313,66 14 7579 l 121,71 14 7580 l 243,43 14 7581 l 365,14 14 7582 456,42 14 7583 511,19 14 7584 \ 547,71 14 7885  14 7553 Il 69,70 14 7554 l 139,40 14 7555 209,11 14 7556 261,38 14 7557 292,75 14 7558 313,66 14 7579 121,71 14 7580 243,43 14 7581 365,14 14 7582 456,42 14 7583 511,19 14 7584 547,71 14 7885  14 7553 69,70 14 7554 l 139,40 14 7555 209,11 14 7556 261,38 14 7557 292,75 14 7558 313,66 14 7579 \ 121,71 14 7580 243,43 14 7581 \ 365,14 14 7582 \ 456,42 14 7583 511,19 14 7584 547,71 14 7885  0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 0,256 0,512 . 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 549,2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959.1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 549.2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959.1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 549.2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959,1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 No L 286/ 12 Official Journal of the European Communities 18 . 10. 90 Positive Negative CN code Table Additional code 1 Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem Denmark Italy France Greece Ireland Portugal bourg \ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 100 kg 2309 90 59 14 7553 14 7554 14 7555 14 7556 14 7557 14 7558 14 7579 14 7580 14 7581 14 7582 14 7583 14 7584 14 7885 14 7553 14 7554 14 7555 14 7556 14 7557 14 7558 14 7579 14 7580 14 7581 14 7582 14 7583 14 7584 14 7885 69,70 139,40 209,11 261,38 292,75 313,66 121,71 243,43 365,14 456.42 511,19 547,71 69,70 139,40 209,1 1 261,38 292,75 313,66 121,71 243.43 365,14 456,42 511,19 547,71 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 0,256 0,512 0,768 0,960 1,075 1,152 0,447 0,894 1,341 1,677 1,878 2,012 549,2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959.1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 549.2 1 098,5 1 647,7 2 059,6 2 306,8 2 471,5 959,1 1 918,1 2 877,2 3 596,5 4 028,0 4 315,8 2309 90 70 Annex ' For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 18 . 10 . 90 Official Journal of the European Communities No L 286/13 ANNEX II TABLE 04-3 CN code Description Additional code 0402 10 19 Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :  In the Member State of dispatch or destination other than Spain (coefficient 0,594)  In Spain (coefficient 0,486) Other, excluding added whey and/or lactose and/or casein and/or caseinates 7059 7074 7079 TABLE 04-5 CN code Description Additional code 0403 90 11 Butter-milk powder consigned to a Member State from another Member State in accordance with Regula ­ tion (EEC) No 1 624/76 :  In the Member State of dispatch or destination other than Spain (coefficient 0,594)  In Spain (coefficient 0,486) Other, excluding added whey and/or lactose and/or casein and/or caseinates 7093 7094 7097 TABLE 04-6 CN code Description Additional code 040221 17 0403 90 13 Milk or butter-milk powder of a fat content, by weight, exceeding 1,5% but not exceeding 11 % , consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :  In the Member State of dispatch or destination other than Spain (coefficient 0,594) 7098  In Spain (coefficient 0,486) 7099 Other :  The monetary compensatory amount applicable is the sum of :   The amount indicated for each % milk fat multiplied by the percentage milk fat content (see (a))   The amount indicated for each % non-fatty lactic dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see (c)) per 100 kg net weight of the product 7114 1